Filed 1/22/21 P. v. Solis-Garcia CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A160843
 v.
 LUCAZ SOLIS-GARCIA,                                                    (Napa County
                                                                        Super. Ct. Nos. 20CR001139,
           Defendant and Appellant.
                                                                        20CR001346)



         Defendant Lucaz Solis-Garcia appeals following a negotiated
disposition of two separate criminal cases and two violations of probation in
two additional cases. Defendant’s court-appointed counsel has filed a brief
asking this court for an independent review of the record under People v.
Wende (1979) 25 Cal.3d 436. Defendant was informed of his right to file
supplemental briefing and has not filed such a brief. We have reviewed
counsel’s brief and independently reviewed the record, and we find no errors
or other issues requiring further briefing. Accordingly, we affirm.
                                                  BACKGROUND
         Case No. 20CR001139
         On May 29, 2020, the Napa County District Attorney filed a seven-
count felony complaint in case No. 20CR001139, charging defendant with




                                                               1
crimes committed while he was incarcerated in the Napa County Jail.1 The
complaint charged as follows: attempted escape by force or violence (§ 4532,
subd. (b)(2); count 1); resisting executive officer (§ 69, with a special
allegation of inflicting great bodily injury; count 2); battery upon a custodial
officer (§ 243.1; count 3) and four counts of resisting executive officer, each
alleging a different victim (§ 69; counts 4-7).
      Case No. 20CR001346
      On June 18, 2020, the Napa County District Attorney filed a complaint
in case No. 20CR001346, charging defendant with five felony counts and two
misdemeanor counts. The crimes alleged arose out of the American Canyon
Police Department responding to a report of domestic violence on June 17,
2020. The complaint charged defendant as follows: corporal injury to
spouse/cohabitant (§ 273.5, subd. (a); count 1); two counts of resisting
executive officer (§ 69; counts 2 and 3); criminal threats (§ 422; count 4)
vandalism (§ 594, subd. (b)(1); count 5); interference with a wireless
communication devise (§ 591.5, a misdemeanor; count 6); and possession of a
controlled substance (Health & Saf. Code § 11350, subd. (a), a misdemeanor;
count 7).
      Negotiated Disposition
      On July 22, 2020, defendant and the prosecution entered into a global
disposition of the two criminal cases described above, plus two pending
probation violations in other cases.
      In case No. 20CR001139, defendant pleaded no contest to count 2, a
violation of section 69 (without the special allegation of great bodily injury),
and count 3, a violation of section 243.1.




      1   All undesignated statutory references are to the Penal Code.

                                         2
      In case No. 20CR001346, defendant pleaded no contest to count 1, a
violation of section 273.5, subdivision (a), and count 2, a violation of section
69.
      Defendant also admitted to two probation violations in case Nos.
18CR003985 and 18CR002782.
      In exchange for the global disposition, defendant was to receive a
prison sentence of four years and eight months and the remaining charges
were to be dismissed.
      Defendant completed change of plea forms that advised him of his
rights and the rights he was waiving; the forms were signed by his counsel
and by the court. Defense counsel and the prosecutor stipulated to factual
bases for the guilty pleas based on the police reports. The court found
knowing, voluntary and intelligent waivers of rights and entries of pleas.
      Sentencing
      At sentencing on August 20, 2020, the court sentenced defendant to
state prison for an aggregate term of four years and eight months. In case
No. 20CR001346, in count 1 (§ 273.5, subd. (a)), the court imposed the agreed
upon upper term of four years; in count 2 (§ 69), the court imposed the
midterm of two years to run concurrent with count 1. In case No.
20CR001139, in count 2 (§ 69), the court imposed eight months (one-third of
the midterm) to run consecutive to the sentence in case No. 20CR001346. In
count 3 (§ 243.1), the court imposed the midterm of two years, to run
concurrently.
      The court awarded defendant credit for time served. Defense counsel
objected to the imposition of fines on account of defendant’s financial
situation and his impending imprisonment. The trial court inquired into
defendant’s financial status and employment. The court ordered defendant to



                                        3
pay certain fines and fees after considering his ability to pay and his ability
to earn after release from prison, but waived others (including attorney fees
and the costs of a presentence report). Defendant was ordered to pay
restitution of $136 in case No. 20CR001346, the domestic violence case.
                                  DISCUSSION
      We have reviewed the record on appeal for any arguable issues.
      Defendant was sentenced after guilty pleas and did not obtain a
certificate of probable cause. Any issues as to the validity of his pleas are not
before us. (§ 1237.5.) Before entering his guilty pleas, defendant was advised
of his rights, and understood his rights, including the rights he was waiving.
The court found defendant had knowingly, voluntarily and intelligently
waived his rights and his pleas were voluntary. Both counsel stipulated to
factual bases for the pleas based on the police reports.
      The sentence imposed is authorized by law and was in compliance with
the plea agreement. Custody credits appear to have been calculated
correctly.
      Based on our review of the record, defendant was represented by
competent counsel who acted to protect his rights and interests.
      We conclude there are no arguable issues within the meaning of People
v. Wende, supra, 25 Cal.3d 436.
                                DISPOSITION
      The judgment is affirmed.




                                        4
                                      _________________________
                                      Miller, J.


WE CONCUR:


_________________________
Kline, P.J.


_________________________
Richman, J.




A160843, People v. Solis-Garcia




                                  5